DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 7/5/2021 has been considered.  

Drawings
The drawings filed on 7/5/2021 are accepted.  

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vasudevan et al. (US-6,539,221 hereinafter, Vasudevan).
Regarding claim 1, Vasudevan teaches a method for determining a layout of a wireless communication network in an area having an environmental geometry constituted with a B number of candidate base station locations (Fig. 25 [Potential Cell sites]), the wireless communication network comprising a plurality of base stations configured for serving one or more user devices (Col. 5 lines 1-3), the method comprising:
measuring user-device placement in the area for K different times to obtain a set of K realizations of user-device placement; (Col. 4 lines 20-27 and Col. 6 lines 1-35)
selecting, uniformly, independently and/or randomly, a N number of realization samples from the set of K measured realizations of user-device placement based on a scenario sampling approach, where N << K ; (Col. 6 lines 25-51) and
solving a base station deployment model with the N selected realization samples; (Col. 10 lines 1-26)
wherein the base station deployment model is solved when an optimal base station deployment states of the B candidate base station locations is determined that minimize a base station deployment cost while a quality of service (QoS) per user device is guaranteed; (Col. 8 line 57 through Col. 9 line 25) and 
wherein the determined optimal base station deployment states of the B candidate base station locations form the layout of the wireless communication network.  (Col. 10 lines 15-27)
Regarding claim 4, Vasudevan teaches displaying a model of the area and indications indicating the determined optimal base station deployment states of the B candidate base station locations.  (Col. 14 lines 54-55 and Fig. 30)
Regarding claim 5 and 8, the limitations of claims 5 and 8 are rejected as being the same reasons set forth above in claims 1 and 4.  

Allowable Subject Matter
Claims 2, 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner was unable to find the combination of limitations found in claims 1 and 2 or 1 and 3, 5 and 6 or 5 and 7.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646